Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0001352
                                                      13-FEB-2018
                                                      02:54 PM




                          SCWC-14-0001352

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         DANIEL IBBETSON,
         Respondent/Plaintiff/Counter-Defendant/Appellee,

                                vs.

                            DEAN KAIAWE,
          Petitioner/Defendant/Counterclaimant/Third-Party
                        Plaintiff/Appellant,

                                vs.

  HAWAII CONFERENCE FOUNDATION, a Hawaii nonprofit corporation,
  and DEPARTMENT OF PUBLIC WORKS, COUNTY OF HAWAII, a municipal
   corporation, Respondents/Third-Party Defendants/Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0001352; CIV. NO. 06-1-015K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant/Counterclaimant/Third-Party

Plaintiff-Appellant Dean Kaiawe’s application for writ of

certiorari, filed on December 22, 2017, is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai#i, February 13, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2